Case 2:18-cv-01844-GW-KS Document 668 Filed 06/19/20 Page 1 of 20 Page ID #:44980



 1    COOLEY LLP                             COOLEY LLP
      HEIDI L. KEEFE (178960)                MICHAEL G. RHODES (116127)
 2    (hkeefe@cooley.com)                    (rhodesmg@cooley.com)
 3    MARK R. WEINSTEIN (193043)             101 California Street, 5th Floor
      (mweinstein@cooley.com)                San Francisco, CA 94111-5800
 4    MATTHEW J. BRIGHAM (191428)            Telephone: (415) 693-2000
 5    (mbrigham@cooley.com)                  Facsimile: (415) 693-2222
      3175 Hanover Street
 6    Palo Alto, California 94304
 7    Telephone: (650) 843-5000
      Facsimile: (650) 849-7400
 8

 9    Attorneys for Defendants
      FACEBOOK, INC., WHATSAPP INC.,
10    and INSTAGRAM, LLC
11

12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14                                 WESTERN DIVISION
15
      BLACKBERRY LIMITED,                     Case Nos. 2:18-cv-01844-GW-KSx;
16                                            2:18-cv-02693-GW-KSx
                     Plaintiff,
17
            v.                                NOTICE OF
18                                            SUPPLEMENTAL AUTHORITY
19    FACEBOOK, INC.,
      WHATSAPP INC., and
20    INSTAGRAM, LLC,
21
                     Defendants.
22

23

24

25

26

27

28
                                                                CASE NO. 2:18-CV-01844-GW
                                                                NOTICE OF SUPP. AUTHORITY
Case 2:18-cv-01844-GW-KS Document 668 Filed 06/19/20 Page 2 of 20 Page ID #:44981



 1         Defendant        WhatsApp   Inc.    respectfully   submits     this     notice     of
 2   supplemental authority regarding the Federal Circuit’s recent § 101 decision in
 3
     Dropbox, et al. v. Synchronoss Technologies, Nos. 2019-1765, 2019-1767, 2019-1823,
 4
     Dkt. 48 (Fed. Cir. June 19, 2020), which is attached hereto.          (See Dkts. 540-1
 5
     (motion for summary judgment of invalidity of the ’236 patent under 35 U.S.C. § 101),
 6
     633, 659, 662, 665.)
 7

 8    Dated: June 19, 2020                    COOLEY LLP

 9                                            /s/ Heidi L. Keefe
10                                               Heidi L. Keefe
11                                            COOLEY LLP
12
                                              HEIDI L. KEEFE (178960)
                                              (hkeefe@cooley.com)
13                                            MARK R. WEINSTEIN (193043)
14                                            (mweinstein@cooley.com)
                                              MATTHEW J. BRIGHAM (191428)
15                                            (mbrigham@cooley.com)
16                                            3175 Hanover Street
                                              Palo Alto, CA 94304-1130
17                                            Telephone: (650) 843-5000
18                                            Facsimile: (650) 849-7400

19                                            COOLEY LLP
20                                            MICHAEL G. RHODES (116127)
                                              (rhodesmg@cooley.com)
21                                            101 California Street, 5th Floor
22                                            San Francisco, CA 94111-5800
                                              Telephone: (415) 693-2000
23                                            Facsimile: (415) 693-2222
24
                                              Attorneys for Defendants
25                                            FACEBOOK, INC., WHATSAPP INC.,
26                                            and INSTAGRAM, LLC

27

28
                                                                        CASE NO. 2:18-CV-01844-GW
                                               1                        NOTICE OF SUPP. AUTHORITY
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 1 Filed:
                                                 06/19/20 Page06/19/2020
                                                               3 of 20 Page ID #:44982




                      NOTE: This disposition is nonprecedential.


                 United States Court of Appeals
                     for the Federal Circuit
                                ______________________

                  DROPBOX, INC., ORCINUS HOLDINGS, LLC,
                             Plaintiffs-Appellants

                                           v.

                     SYNCHRONOSS TECHNOLOGIES, INC.,
                             Defendant-Appellee
                           ______________________

                           2019-1765, 2019-1767, 2019-1823
                               ______________________

                   Appeals from the United States District Court for the
               Northern District of California in Nos. 5:18-cv-03685-LHK,
               5:18-cv-06199-LHK, Judge Lucy H. Koh.
                                ______________________

                                Decided: June 19, 2020
                                ______________________

                   GREGORY H. LANTIER, Wilmer Cutler Pickering Hale
               and Dorr LLP, Washington, DC, argued for plaintiffs-ap-
               pellants. Also represented by RICHARD ANTHONY CRUDO;
               ELIZABETH BEWLEY, Boston, MA.

                   NICHOLAS HUNT JACKSON, Dentons US LLP, Washing-
               ton, DC, argued for defendant-appellee. Also represented
               by MARK LEE HOGGE, RAJESH CHARLES NORONHA; KEVIN R.
               GREENLEAF, Lovettsville, VA; SARAH S. ESKANDARI, San
               Francisco, CA.
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 2 Filed:
                                                 06/19/20 Page06/19/2020
                                                               4 of 20 Page ID #:44983



               2          DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




                                ______________________

               Before PROST, Chief Judge, WALLACH and HUGHES, Circuit
                                       Judges.
               HUGHES, Circuit Judge.
                   Dropbox, Inc., and its wholly owned subsidiary, Orci-
               nus Holdings, LLC, appeal the district court’s decision
               holding three of their patents ineligible under 35 U.S.C.
               § 101. We agree with the district court that the patents
               claim abstract ideas, and that the claims provide no in-
               ventive concept transforming the abstract idea into patent-
               able subject matter. We therefore affirm the district court’s
               decision.
                                             I
                    In June 2018, Dropbox filed suit against Synchronoss
               Technologies, Inc., alleging infringement of three patents.
               Dropbox, Inc. v. Synchronoss Techs., Inc., 371 F. Supp. 3d
               668, 677 (N.D. Cal. 2019). The three asserted patents, U.S.
               Patent Numbers 6,178,505, 6,058,399, and 7,567,541, re-
               late to, respectively, “Secure Delivery of Information in a
               Network,” “File Upload Synchronization,” and a “System
               and Method for Personal Data Backup for Mobile Customer
               Premises Equipment.” See ’505 Patent, title; ’399 Patent,
               title; ’541 Patent, title.
                   Because Orcinus Holdings owns the ’541 patent, Drop-
               box amended its complaint to remove the ’541 patent, and
               Orcinus Holdings filed a suit asserting the ’541 patent
               against Synchronoss. Dropbox, 371 F. Supp. 3d at 677–78;
               Orcinus Holdings, LLC v. Synchronoss Techs., Inc.,
               379 F. Supp. 3d 857, 861 (N.D. Cal. 2019). Synchronoss
               moved to dismiss the claims, arguing that the patents are
               invalid due to their ineligibility under 35 U.S.C. § 101.
               Dropbox, 371 F. Supp. 3d at 678. The district court agreed
               with Synchronoss, issuing orders holding all three patents
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 3 Filed:
                                                 06/19/20 Page06/19/2020
                                                               5 of 20 Page ID #:44984



               DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC              3



               invalid for failing to claim eligible subject matter. See id.
               at 700; Orcinus Holdings, 379 F. Supp. 3d at 883.
                   Dropbox 1 timely appealed. We have jurisdiction over
               the consolidated appeals under 28 U.S.C. § 1295(a)(1).
                                             II
                   We review a district court’s dismissal for failure to
               state a claim under the law of the regional circuit—here,
               the Ninth Circuit. Bascom Glob. Internet Servs., Inc. v.
               AT&T Mobility LLC, 827 F.3d 1341, 1347 (Fed. Cir. 2016).
               The Ninth Circuit reviews the grant of a motion to dismiss
               de novo. Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d
               1005, 1014 (9th Cir. 2012). In evaluating a motion to dis-
               miss, the district court need not “assume the truth of legal
               conclusions merely because they are cast in the form of fac-
               tual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064
               (9th Cir. 2011) (quoting W. Min. Council v. Watt, 643 F.2d
               618, 624 (9th Cir. 1981)). “[C]onclusory allegations of law
               and unwarranted inferences are insufficient to defeat a mo-
               tion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183
               (9th Cir. 2004).
                    “Patent eligibility under 35 U.S.C. § 101 is ultimately
               an issue of law we review de novo. [But] [t]he patent eligi-
               bility inquiry may contain underlying issues of fact.” Berk-
               heimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018).
               For example, “[w]hether a claim ‘supplies an inventive con-
               cept that renders a claim “significantly more” than an ab-
               stract idea to which it is directed is a question of law’ that
               may include underlying factual determinations.” Charge-
               Point, Inc. v. SemaConnect, Inc., 920 F.3d 759, 773 (Fed.
               Cir. 2019) (quoting BSG Tech LLC v. Buyseasons, Inc., 899




                   1    As did Orcinus Holdings; we refer to Orcinus col-
               lectively with its parent company as Dropbox.
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 4 Filed:
                                                 06/19/20 Page06/19/2020
                                                               6 of 20 Page ID #:44985



               4          DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




               F.3d 1281, 1290 (Fed. Cir. 2018), in turn quoting Alice
               Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 218 (2014)).
                   “Whoever invents or discovers any new and useful pro-
               cess, machine, manufacture, or composition of matter, or
               any new and useful improvement thereof, may obtain a pa-
               tent therefor, subject to the conditions and requirements of
               this title.” 35 U.S.C. § 101. But the Supreme Court has
               “long held that this provision contains an important im-
               plicit exception: Laws of nature, natural phenomena, and
               abstract ideas are not patentable.” Alice, 573 U.S. at 216.
                    “To determine whether claimed subject matter is pa-
               tent-eligible, we apply the two-step framework explained
               in Alice.” Koninklijke KPN N.V. v. Gemalto M2M GmbH,
               942 F.3d 1143, 1149 (Fed. Cir. 2019) (citation omitted). In
               the first step, we “determine whether the claims at issue
               are directed to a patent-ineligible concept” such as an ab-
               stract idea. Alice, 573 U.S. at 218. If the claims are not
               directed to an abstract idea, the claims are patent eligible.
               If the claims are directed to an abstract idea, we proceed to
               the second step, in which we “examine the elements of the
               claim to determine whether it contains an inventive con-
               cept sufficient to transform the claimed abstract idea into
               a patent-eligible application.” Id. at 221 (internal quota-
               tion marks omitted).
                   Because the patents lack common features, we discuss
               each patent’s eligibility individually. We then address an
               issue common to all three patents: the sufficiency of Drop-
               box’s factual allegations of the patents’ inventiveness.
                                            A
                   The ’505 patent, entitled “Secure Delivery of Infor-
               mation in a Network,” was filed on March 4, 1998, and
               claims priority from March 1997 provisional applications.
               ’505 Patent, cover sheet. The district court found the ’505
               patent “generally relate[d] to data security” and “specifi-
               cally directed to ‘providing only as much authentication
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 5 Filed:
                                                 06/19/20 Page06/19/2020
                                                               7 of 20 Page ID #:44986



               DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC               5



               and encryption security as is required for a given user, a
               given path through the network [to a given information re-
               source], and a given [information] resource.’” Dropbox, 371
               F. Supp. 3d at 675 (quoting ’505 Patent at col. 5 l. 67–col. 6
               l. 3) (alterations in original).
                   The district court found independent claim 1 repre-
               sentative, id. at 694; claim 1 recites
                   1. Apparatus that provides an information resource
                   in response to a request from a user, the request
                   including an identification of the user according to
                   a mode of identification and the apparatus com-
                   prising:
                   access control information including
                   a sensitivity level associated with the resource and
                   a trust level associated with the mode of identifica-
                   tion; and
                   an access checker which permits the apparatus to
                   provide the resource only if the trust level for the
                   mode of identification is sufficient for the sensitiv-
                   ity level of the resource.
               ’505 Patent at col. 49 ll. 2–13. Dropbox argues on appeal
               that the district court should have separately considered
               the eligibility of dependent claim 8, Appellants’ Br. 37–38;
               claim 8 recites
                   8. The apparatus set forth in any one of claims 1
                   through 4 wherein:
                   the access request is transferred via a path in a net-
                   work; and
                   the access control information further includes
                   a path trust level associated with the path and
                   an encryption trust level associated with an en-
                   cryption method,
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 6 Filed:
                                                 06/19/20 Page06/19/2020
                                                               8 of 20 Page ID #:44987



               6           DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




                   the access checker further permitting the appa-
                   ratus to provide the resource only if either the path
                   trust level is sufficient for the sensitivity level or
                   the access request has been encrypted with an en-
                   cryption method whose encryption trust level is
                   sufficient for the sensitivity level.
               ’505 Patent at col. 49 ll. 54–67.
                    The district court found claim 1 representative because
               “all the claims are substantially similar in that they are
               apparatus claims for a device providing data security asso-
               ciated with a user in response to a request for data from
               the user.” Dropbox, 371 F. Supp. 3d at 695. The court re-
               jected Dropbox’s arguments that claim 8 has distinctive de-
               tails because “[c]laim 8 is encapsulated in claim 1’s
               requirement that the access checker allow access to a data
               resource only if prerequisite security levels are met.” Id.
                    On the merits, the district court held that claim 1 was
               directed to “(1) associating a security level with a data re-
               source, (2) associating a security level with a mode of iden-
               tification of a user, and then (3) ensuring that the user’s
               security level is sufficiently high to meet the security level
               of the data resource to access the data resource.” Id. Such
               a focus constituted an abstract idea because “the claim does
               not provide any limits that curb how the apparatus per-
               forms these functions” and “invokes computers merely as
               tools to execute fundamental data access control princi-
               ples,” “fall[ing] squarely within the [abstract] category of
               controlling access to data.” Id. at 696. The district court
               then found that claim 1 lacked an inventive concept be-
               cause it claimed generic elements, in “purely functional
               terms,” to “implement the abstract idea.” Id. at 698–99.
                   Whether we consider claim 1 alone, or both claim 1 and
               claim 8, we agree with the district court that the claims of
               the ’505 patent are ineligible. Both claim 1 and claim 8 are
               directed to abstract ideas. “At step one of the Alice frame-
               work, we ‘look at the focus of the claimed advance over the
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 7 Filed:
                                                 06/19/20 Page06/19/2020
                                                               9 of 20 Page ID #:44988



               DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC                7



               prior art to determine if the claim’s character as a whole is
               directed to excluded subject matter.’” Koninklijke, 942
               F.3d at 1149 (quoting Affinity Labs of Tex., LLC v.
               DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)).
               Claim 1 and claim 8’s claimed advance, the “access
               checker” element, see Appellants’ Br. 24, offers nothing but
               a functional abstraction. The specification—which refers
               not to an “access checker,” but to an “access filter” to per-
               form access checking—does little to instead define this ab-
               straction as a technological solution.            Instead, the
               specification largely treats the “access filter” as a black box.
               E.g., ’505 Patent at col. 2 l. 55–60 (describing the access
               filter as “a set of software and hardware components in the
               computer system which checks all requests from outside
               the internal network for information stored inside the in-
               ternal network and only sends a request on into the inter-
               nal network if it is from a source[] that has the right to
               access the information”). The technical aspects of the ac-
               cess filter, where present, are discussed only in terms of
               non-limiting embodiments. This is not enough to modify
               the focus of the claims. “[W]hen analyzing patent eligibil-
               ity, reliance on the specification must always yield to the
               claim language in identifying [the] focus [of those claims].”
               ChargePoint, 920 F.3d at 766.
                   Claim 8’s additional elements of a “path in a network,”
               a “path trust level,” and an “encryption trust level” redirect
               the focus of the claims towards a technological problem.
               But the claims still recite no technological solution. The
               access checker “black box” just considers additional factors.
               See, e.g., ’505 Patent at col. 19 ll. 37–50. “Improving secu-
               rity . . . can be a non-abstract computer-functionality im-
               provement if done by a specific technique that departs from
               earlier approaches to solve a specific computer problem.”
               Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343, 1348
               (Fed. Cir. 2018), as amended (Nov. 20, 2018) (emphasis
               added). This is not a “specific technique” for improving a
               Case: 19-1765Document
Case 2:18-cv-01844-GW-KS       Document:
                                     668 48
                                          FiledPage: 8 Filed:
                                                06/19/20 Page 06/19/2020
                                                              10 of 20 Page ID #:44989



               8           DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




               computer, but a change in the abstraction providing the
               fundamental principles for access filters.
                   Dropbox makes much of passages in the specification
               asserting that the ’505 patent solved a technological prob-
               lem. But that is not enough. The patent has to describe
               how to solve the problem in a manner that encompasses
               something more than the “principle in the abstract.” See
               ChargePoint, 920 F.3d at 769 (explaining that an invention
               may not be patent eligible if the “claims ‘were drafted in
               such a result-oriented way that they amounted to encom-
               passing the ‘principle in the abstract’ no matter how imple-
               mented’” (quoting Interval Licensing LLC v. AOL, Inc., 896
               F.3d 1335, 1343 (Fed. Cir. 2018))); see also Finjan, Inc. v.
               Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018)
               (“[A] result, even an innovative result, is not itself patent-
               able.”). And, that solution has to be evident from the
               claims. See ChargePoint, 920 F.3d at 766.
                   Moving to step two, neither claim 1 nor claim 8 recites
               an inventive concept that would render its subject matter
               patent eligible. The district court’s findings on claim 1—
               that it recites conventional elements in a purely functional
               manner, without implementation detail even in the speci-
               fication, see Dropbox, 371 F. Supp. 3d at 698—apply to
               claim 8 with equal force. The additional elements of “path
               trust level” and “encryption trust level” in claim 8 merely
               provide additional criteria for the “access checker” to con-
               sider. Cf. id. at 695 (holding claim 1 representative of claim
               8 because “[c]laim 8 similarly requires performance of the
               same basic process and is linked to the same idea as claim 1
               because claim 8 discloses the access checker restricting ac-
               cess to the data resource based on the path the resource
               takes through the network [and the encryption level]”).
                   When implemented, these elements may well provide a
               more “economically secure way to transmit data to a user
               over a network.” Appellants’ Br. 42. The problem here,
               compared to the patents in BASCOM and Amdocs, arises
               Case: 19-1765Document
Case 2:18-cv-01844-GW-KS       Document:
                                     668 48
                                          FiledPage: 9 Filed:
                                                06/19/20 Page 06/19/2020
                                                              11 of 20 Page ID #:44990



               DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC             9



               from the manner in which the patent claims the “inventive
               concept.” See BASCOM Glob. Internet Servs. v. AT&T Mo-
               bility LLC, 827 F.3d 1341 (Fed. Cir. 2016); Amdocs (Isr.)
               Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016).
               Our cases have consistently held that an “inventive con-
               cept” exists when a claim “recite[s] a specific, discrete im-
               plementation of the abstract idea” where the “particular
               arrangement of elements is a technical improvement over
               [the] prior art.” BASCOM, 827 F.3d at 1350. This focus on
               specificity dovetails with concerns about preemption. See
               Amdocs, 841 F.3d at 1306 (finding claims eligible at step
               two because “they describe a specific, unconventional tech-
               nological solution, narrowly drawn to withstand preemp-
               tion concerns, to a technological problem”). Claims 1 and 8
               of the ’505 patent, when read in light of the specification,
               do not withstand this requirement for a specific, discrete
               implementation of the abstract idea. At best, the claims
               recite the application of an abstract idea using conven-
               tional and well-understood techniques specified in broad,
               functional language. But we have held that the abstract
               idea to which a claim is directed cannot supply the in-
               ventive concept, and, moreover, if a claim amounts to
               merely “the application of an abstract idea using conven-
               tional and well-understood techniques, the claim has not
               been transformed into a patent-eligible application of the
               abstract idea.” BSG Tech LLC v. Buyseasons, Inc., 899
               F.3d 1281, 1290–91 (Fed. Cir. 2018).
                   We therefore affirm the district court’s decision holding
               the ’505 patent invalid as ineligible under § 101.
                                            B
                   The ’399 patent, entitled “File Upload Synchroniza-
               tion,” was filed on August 28, 1997, and issued May 2, 2000.
               ’399 Patent, cover sheet. The district court found the pa-
               tent “directed to combining the user interface of an inter-
               active connection, like a website, with a file upload
               connection, such as an FTP (file transfer protocol)
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 10 Page
                                                 06/19/20 Filed: 12
                                                                 06/19/2020
                                                                    of 20 Page ID #:44991



                10          DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




                connection” or “[i]n layman’s terms . . . combining a user-
                friendly website interface with a file upload connection so
                that users who are not tech-savvy can easily upload data to
                a service provider.” Dropbox, 371 F. Supp. 3d. at 673–74.
                The district court found claims 1, 25, 43, and 46 representa-
                tive. Id. at 675 n.1. On appeal, Dropbox focuses on only
                claims 1 and 25. See, e.g., Appellants’ Br. 51, 54. Claim 1
                recites
                     1. A method of synchronizing an interactive connec-
                     tion and a non-interactive data transfer connection
                     between a client and a service provider, compris-
                     ing:
                     creating an interactive connection;
                     creating a data transfer connection; and
                     generating a single session ID for the two connec-
                     tions, which ID associates between the two connec-
                     tions.
                ’399 Patent at col. 11 ll. 58–64. Claim 25 recites
                     25. Apparatus for uploading data files, comprising:
                     a file upload connection server;
                     an interactive connection server; and
                     a synchronizer which synchronizes the operation of
                     respective connections formed by the file upload
                     connection server and by the interactive connection
                     server.
                Id. at col. 13 ll. 19–24.
                     The district court found claim 1 “simple” and directed
                to “the abstract idea of exchanging data using a computer,”
                in part because claim 1 recites elements in only “very
                broad, functional terms.” Dropbox, 371 F. Supp. 3d. at 687.
                According to the court, the patent’s claimed advance—gen-
                erating a single session ID linking the interactive
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 11 Page
                                                 06/19/20 Filed: 13
                                                                 06/19/2020
                                                                    of 20 Page ID #:44992



                DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC             11



                connection and the data transfer connection—“is simply a
                label by which the connections are identified[,] . . . hardly
                a specific improvement on computer functionality or a
                nongeneralized computer activity” but “the well-known
                and abstract concept of data recognition.” Id. at 688. The
                court found that, although claim 25 “tacks onto” claim 1 a
                “synchronizer” limitation, the limitation recites only “the
                process of identifying the data exchanged[,] . . . an abstract
                idea involving the recognition of data.” Id. at 688–89. The
                court further held that the claims’ elements did not provide
                an inventive concept individually or in combination. Id.
                at 690–91.
                    We again agree with the district court’s analysis.
                Claims 1 and 25 are directed to an abstract idea. Dropbox
                has conceded the abstract character of all claimed elements
                except the limitations of (1) the “generating a single ses-
                sion ID for the two connections, which ID associates be-
                tween the two connections” step in claim 1, and (2) the
                “synchronizer which synchronizes the operation of respec-
                tive connections formed by the file upload connection
                server and by the interactive connection server” element in
                claim 25. Dropbox alleges that the district court ignored
                the “importance of the specifically disclosed synchroniza-
                tion process between, for example, a WWW session and an
                FTP session, which enabled large uploads to take place in
                a secure and user-friendly manner.” Appellants’ Br. 48–
                49.
                    Whatever result the patent attributes to the synchro-
                nizer and session ID matters little because the ’399 patent
                claims its improvements in an abstract manner. To be pa-
                tent eligible, software inventions must make “non-abstract
                improvements to existing technological processes and com-
                puter technology.” Koninklijke, 942 F.3d at 1150 (empha-
                sis added).      To claim a technological solution to a
                technological problem, the patent must actually claim the
                technological solution. Neither a single session ID associ-
                ating between the two connections nor a synchronizer
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 12 Page
                                                 06/19/20 Filed: 14
                                                                 06/19/2020
                                                                    of 20 Page ID #:44993



                12          DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




                synchronizing the operation amount to a non-abstract im-
                provement—that is, a technological solution. “The ‘novelty’
                of any element or steps in a process, or even of the process
                itself, is of no relevance in determining whether the subject
                matter of a claim falls within the § 101 categories of possi-
                bly patentable subject matter.” Diamond v. Diehr, 450 U.S.
                175, 188–89 (1981).
                     Nothing in the claims—or the specification’s definition
                of the claimed elements—delineates the session ID or the
                synchronizer in a manner providing a specific technique for
                how these “combin[e] the advantages of the FTP and WWW
                sessions while avoiding their respective drawbacks,” as
                Dropbox suggests. Appellants’ Br. 24. Instead, the claims
                and written description relate to the functional result of
                the claimed abstractions. See, e.g., ’399 Patent at col. 3.
                ll. 38–42 (“In a preferred embodiment of the invention, the
                service provider includes a synchronizing process which
                supplies the unique session ID and synchronizes the oper-
                ation of the FTP server and the WWW server.” (emphasis
                added)), col. 4 ll. 34–37 (“Preferably, said synchronizer
                generates a single session ID for two associated sessions,
                each on a different one of said servers.”). Even if it did pro-
                vide meaningful detail, “a specification full of technical de-
                tails about a physical invention may nonetheless conclude
                with claims that claim nothing more than the broad law or
                abstract idea underlying the claims, thus preempting all
                use of that law or idea.” ChargePoint, 920 F.3d at 769.
                    Nor do claims 1 or 25 recite an inventive concept. Ac-
                cording to Dropbox, the ’399 patent describes a result of an
                “unconventional hybrid creation: one that combined the ad-
                vantages of prior-art technologies without their disad-
                vantages.” Appellants’ Br. 53. But the ’399 patent does not
                meaningfully claim or even describe this “hybrid creation.”
                Dropbox does not point to anything in the patent—much
                less the claims—that shows how the “single session ID” or
                “synchronizer” embody this purported inventive concept
                rather than the application of the abstract “synchronizer”
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 13 Page
                                                 06/19/20 Filed: 15
                                                                 06/19/2020
                                                                    of 20 Page ID #:44994



                DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC             13



                and “session ID” to otherwise routine and conventional
                technology. Just like with the ’505 patent, the claims
                merely apply an abstract idea using conventional and well-
                understood techniques; such claims do not contain an in-
                ventive concept at step two. See, e.g., BSG Tech, 899 F.3d
                at 1290–91.
                     We affirm the district court’s decision holding the
                ’399 patent invalid as ineligible under § 101.
                                             C
                     The ’541 patent, entitled “System and Method for Per-
                sonal Data Backup for Mobile Customer Premises Equip-
                ment,” was filed on October 19, 2005, and claims priority
                from an October 2004 provisional application. ’541 Patent,
                cover sheet. The district court explained the ’541 patent as
                directed to “uploading and downloading data from a [mo-
                bile device, such as a cellphone, PDA, or iPod] to a server
                by way of a mobile network.” Orcinus Holdings, 379 F.
                Supp. 3d at 862. The parties agree independent claim 1 is
                illustrative. See Appellants’ Br. 21–22; Appellee’s Br. 14–
                15. Claim 1 recites
                    1. A method for backing up data stored on a mobile
                    customer premises equipment comprising the steps
                    of:
                    storing data at the mobile customer premises
                    equipment;
                    formatting the data stored at the mobile customer
                    premises equipment into fields by determining
                    data fields, identifying which portions of said data
                    correspond to a respective data field, and tagging
                    said data[;]
                    transmitting the data with a user ID from the mo-
                    bile customer premises equipment across a mobile
                    network to a server for storage;
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 14 Page
                                                 06/19/20 Filed: 16
                                                                 06/19/2020
                                                                    of 20 Page ID #:44995



                14          DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




                     retrieving said data from said server across a mo-
                     bile network in response to one of an expiration of
                     time and request from said mobile customer prem-
                     ises equipment by transmitting said data to said
                     mobile customer premises equipment; and
                     transmitting said data to said mobile customer
                     premises equipment by transmitting the data in
                     more than one information signal and sequentially
                     numbering each of said information signals.
                ’541 Patent at col. 10 l. 52–col. 11 l. 4.
                     According to the district court, “[c]laim 1 is straight-
                forward” and “abstract because first, it only discloses gen-
                eralized steps to carry out generic computer functions, and
                second, because there are long-standing practices analo-
                gous to the claimed steps.”              Orcinus Holdings,
                379 F. Supp. 3d at 874. In a short, alternative analysis, the
                district court found claim 1 abstract because it recited es-
                sentially the same process as a person manually transfer-
                ring data from one mobile device to another, with the
                person herself acting as the “server.” Id. at 878–79. In its
                longer, main analysis, the district court focused on how the
                features corresponded to generalized steps carrying out ge-
                neric computer functions. The district court pointed out
                how the specification itself declares each element of the
                claim to be a generic computer component. Id. at 874–75.
                The district court found that the patent fails to provide spe-
                cific explanations or technical details describing how it im-
                proves the functionality of the generic components; it
                therefore found claim 1 directed to an abstract idea because
                “claim 1 discloses well-known steps to be executed on ge-
                neric computing devices.” Id. at 877. The court further
                found that none of the components individually claimed an
                inventive concept because they were all concededly generic.
                Id. at 879–80. Nor, per the court, did the elements do so as
                an ordered combination, because they were arranged in a
                conventional manner. Id. at 881.
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 15 Page
                                                 06/19/20 Filed: 17
                                                                 06/19/2020
                                                                    of 20 Page ID #:44996



                DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC              15



                    We agree with the district court once more. Claim 1 is
                directed to an abstract idea. The nature of the “claimed
                advance” of the patent—which Dropbox asserts to be “a
                unified tag and data structure,” including transmitting
                data with an accompanying user ID and “remote server
                synchronization for wirelessly backing up data,” Appel-
                lants’ Br. 20–21—reveals an abstract idea at the heart of
                claim 1. “‘[G]eneralized steps to be performed on a com-
                puter using conventional computer activity’ are abstract[.]”
                RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326
                (Fed. Cir. 2017) (quoting Enfish, LLC v. Microsoft Corp.,
                822 F.3d 1327, 1338 (Fed. Cir. 2016)), cert. denied, 138
                S. Ct. 672 (2018). “Formatting” data, “tagging” data,
                “transmitting” data, and “retrieving” data are generalized
                steps to be performed on a computer using conventional
                computer activity. Their combination may allow “wireless
                backup of cellphone data.” Appellants’ Br. 56 (emphasis
                omitted). But the claim provides less of “a specific means
                or method” than “a result or effect that itself is the abstract
                idea and merely invokes generic processes and machinery.”
                Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC,
                874 F.3d 1329, 1337 (Fed. Cir. 2017).
                    Nor do these data tagging and remote synchronization
                steps yield an inventive concept. The ’541 patent itself
                teaches that the two allegedly inventive concepts were rou-
                tine and conventional. ’541 Patent at col. 3 ll. 24–29, 34–
                36. Dropbox argues that the combination of the two con-
                cepts is inventive because “[t]he ’541 patent’s data struc-
                ture allows the data to be formatted in a way that makes
                data transfer reliable and efficient.” Appellants’ Br. 60.
                But “[t]o save a patent at step two, an inventive concept
                must be evident in the claims.” Two-Way Media, 874 F.3d
                at 1338 (emphasis added). But no data structures—much
                less any inventive data structures—are evident in the
                claims. “[F]ormatting the data . . . into fields . . . and tag-
                ging said data” as recited in claim 1 does not describe an
                inventive data structure.        The specification itself
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 16 Page
                                                 06/19/20 Filed: 18
                                                                 06/19/2020
                                                                    of 20 Page ID #:44997



                16         DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




                contradicts Dropbox’s claim that the patent teaches an in-
                ventive data structure, explaining that the data structure
                “may be defined by a [mobile device] manufacturer,” and
                that methods known in the art (such as XML or html) “may
                be used to create the data structure.” ’541 Patent at col. 3
                ll. 36–37, col. 6 ll. 60–61.
                    We affirm the district court’s decision holding the
                ’541 patent invalid as ineligible under § 101.
                                             D
                     Dropbox argues, for all three patents, that it pled suf-
                ficient factual allegations of an inventive concept to defeat
                a motion to dismiss. The district court rejected this argu-
                ment, holding that the complaints failed to allege “fact
                questions that cannot be resolved on a Rule 12 motion” for
                all three patents. Dropbox, 371 F. Supp. 3d at 693; see id.
                at 699–700; Orcinus Holdings, 379 F. Supp. 3d at 882. The
                district court explained that “the 5 paragraphs of the
                amended complaint to which [Dropbox] cites in [its] oppo-
                sition vaguely allege how the ’505 Patent [for example] is
                an advancement over the prior art.”           Dropbox, 371
                F. Supp. 3d at 699. According to the district court, Drop-
                box presented “no specific factual allegations or references
                to the [patent] specification[s]—which might disclose that
                the invention is an improvement over the prior art . . . .”
                Id. For both the ’505 and ’399 patents, the district court
                held that the unsupported factual allegations constituted
                merely “attorney arguments . . . attempting to manufac-
                ture a factual question,” and therefore were not sufficient
                to defeat a motion to dismiss. Id. at 700; see id. at 693.
                Regarding the ’541 patent, the district court also found that
                Dropbox’s attorney argument could not establish a factual
                dispute preventing dismissal “because the purported im-
                provements over the prior art have not been captured in
                the claim language.” Orcinus Holdings, 379 F. Supp. 3d at
                882.
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 17 Page
                                                 06/19/20 Filed: 19
                                                                 06/19/2020
                                                                    of 20 Page ID #:44998



                DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC              17



                     We agree with the district court that Dropbox’s com-
                plaint asserts only conclusory allegations insufficient to
                survive a motion to dismiss. Dropbox’s allegations restate
                the claim elements and append a conclusory statement
                that “nothing in the specification describes these concepts
                as well-understood, routine, or conventional.” E.g., First
                Amended Complaint ¶¶ 20–27, Dropbox, Inc. v. Syn-
                chronoss Techs., Inc., No. 5:18-cv-03685-LHK, ECF No. 49
                (N.D. Cal. Oct. 22, 2018). The allegations claim that each
                of the patents solves given technological problems, but
                never provide more support than a conclusory statement
                that “the inventions described and claimed . . . solved these
                problems,” improved the art, “represented a significant ad-
                vance over existing approaches[,] and were not well-known,
                routine, or conventional in the field” at the time of patent-
                ing. E.g., id. ¶¶ 50–51. These pleadings provide no more
                than a series of legal conclusion about the § 101 analysis.
                When considering a motion to dismiss, courts “must take
                all the factual allegations in the complaint as true”—but
                “are not bound to accept as true a legal conclusion couched
                as a factual allegation.” Papasan v. Allain, 478 U.S. 265,
                286 (1986).
                     “[A]ny allegation about inventiveness, wholly divorced
                from the claims or the specification” does not defeat a mo-
                tion to dismiss; only “plausible and specific factual allega-
                tions that aspects of the claims are inventive are sufficient.”
                Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1317 (Fed.
                Cir. 2019) (emphasis added), cert. denied sub nom. Garmin
                USA, Inc. v. Cellspin Soft, Inc., 140 S. Ct. 907 (2020). The
                complaint in Cellspin identified how the specific techniques
                recited in the claims were inventive. See id. at 1317–18.
                Dropbox’s complaint, on the other hand, merely provides a
                conclusory allegation that “[t]he inventions described and
                claimed in the ’505 [p]atent [for example] solved these
                problems,” e.g., Complaint ¶ 50, or that “[t]he ’541 [p]atent
                [for example] describes and claims a number of novel and
                inventive approaches to data backup . . . captured in” the
              Case: 19-1765 Document
Case 2:18-cv-01844-GW-KS      Document:
                                     668 48FiledPage: 18 Page
                                                 06/19/20 Filed: 20
                                                                 06/19/2020
                                                                    of 20 Page ID #:44999



                18         DROPBOX, INC. v. SYNCHRONOSS TECHNOLOGIES, INC




                claims of the patent, Complaint ¶ 23, Orcinus Holdings,
                LLC v. Synchronoss Techs., Inc., No. 5:18-cv-06199-LHK,
                ECF No. 1 (N.D. Cal. Oct. 10, 2018). These sorts of conclu-
                sory pleadings are insufficient to survive a motion to dis-
                miss.
                                             III
                    We have considered the parties’ remaining arguments
                and find them unpersuasive. We affirm the district court’s
                decisions holding the ’505, ’399, and ’541 patents invalid as
                ineligible under § 101.
                                       AFFIRMED
